--------------------------------------------------------------------------------

Exhibit 10.24
 
SECOND AMENDMENT TO LEASE
(Expansion of Premises)
 
This Second Amendment to Lease (“Amendment”) is made and entered into as of the
18th  day of December, 2007 by and between FPOC, LLC, a California limited
liability company (“Landlord” or “Lessor”), and Sunpower Corporation, Systems, a
Delaware corporation (“Tenant” or “Lessee”), successor-in-interest to PowerLight
Corporation.
 
R E C I T A L S
 
A.           Landlord and PowerLight Corporation (“Powerlight”) entered into
that certain Standard Multi-Tenant Industrial Lease – Net dated as of December
15, 2006 (together with the Addendum thereto, the “Original Lease”) pursuant to
which Tenant leases certain premises containing approximately 175,802 square
feet (the “Current Premises”) in that certain commercial building known as Ford
Point (the “Building”) and located at 1414 Harbour Way South, Richmond,
California.   The Current Premises consist of approximately 110,522 square feet
of space (the “Existing Premises”) and approximately 65,280 square feet (the
“Expansion Premises”).  Landlord and Powerlight entered into that certain First
Amendment to Lease dated as of May 24, 2007 (the “First Amendment”).  The
Original Lease as amended by the First Amendment is hereinafter referred to as
the “Lease”.  Tenant has assumed the obligations of Powerlight as “tenant” under
the Lease.
 
B.           Tenant desires to lease additional space in the Building.
 
C.           Landlord and Tenant presently desire to amend the Lease to provide,
among other things, for the expansion of the Current Premises, as more fully set
forth below.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.    Defined Terms.  All capitalized terms not defined herein shall have the
same respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Amendment.
 
2.    Confirmation of the Commencement Date for the Existing Premises.  (a) The
parties hereto acknowledge that the Commencement Date for the portion of the
Existing Premises which Tenant occupied as of December 17, 2007 (the “December
17 Increment”) shall be deemed to be December 17, 2007 (the “December 17
Commencement Date”).  The Commencement Date for the remainder of the First
Increment (the “Remaining Increment”) shall be the date on which the Remaining
Increment is ready for occupancy as evidenced by a temporary certificate of
occupancy or its equivalent from the City of Richmond (the “Remaining Increment
Commencement Date”).  Each of Landlord and Tenant hereby waives any claims
against the other for delays in connection with the delivery of the First
Increment.  As used in the Lease, “Commencement Date” shall mean the December 17
Commencement Date with respect to the December 17 Increment and the Remaining
Increment Commencement Date with respect to the Remaining Increment.  The square
footage of the December 17 Increment and the Remaining Increment shall be
determined by Landlord’s architect promptly following the full execution of this
Amendment by Landlord and Tenant.  Notwithstanding the foregoing, Tenant
acknowledges that Landlord has no obligation to perform the following work in
the Existing Premises: (i) installation of glass doors, (ii) installation of
special feature glass in the conference room, (iii) any furniture and
Tenant-supplied fixtures and equipment, (iv) installation of non-stainless steel
countertops, (v) AV and teledata, (vi) specialty interior paint, and (vii) roof
access by stair with weatherproof observation enclosure allowing for safe
assembly of 10 people minimum (item #2 under “Tenant Improvements” listed on
Exhibit B-3 attached to the Lease).
 
1

--------------------------------------------------------------------------------


 
(b)          The parties acknowledge that the provisions of Paragraph 52(b) are
hereby deleted from the Lease and shall be of no further force or effect.
 
3.            Additional Allowance.  The parties hereto acknowledge that
Landlord provided Tenant with an Additional Allowance with respect to the
Existing Premises pursuant to Paragraph 2.2 of Exhibit B to the Lease.  The
parties acknowledge that, notwithstanding the provisions of the second sentence
of Paragraph 2.2 of Exhibit B to the Lease, Landlord shall have no obligation to
finance the amount of the Additional Allowance and that therefore Tenant shall
pay such amount to Landlord in immediately available funds within thirty (30)
days of Landlord and Tenant’s good faith agreement regarding the actual amount
of such Additional Allowance.
 
4.            Addition of 8,310 SF Increment.
 
(a)           The increment of space consisting of approximately 8,110 square
feet of office space located on the 2nd floor of the Building and 200 square
feet located on the first floor of the Building (collectively, the “8,310 SF
Increment”) and labeled as such on the attached Exhibit A-3 shall become part of
the Premises on the date hereof and shall be delivered to Tenant concurrently
with the Existing Premises.  The Term of the Lease with respect to the 8,310 SF
Increment shall be co-terminous with the Term of the Lease for the Existing
Premises.  Subject to adjustment as provided in Paragraph 72 of the Lease, the
Base Rent with respect to the 8,310 SF Increment shall commence upon the
commencement date for the Second Increment and shall be as follows.
 
Period:
Monthly Base Rent:
Second Increment
Commencement Date –
9/30/10
$12,162.65
10/1/10 – 9/30/11
$12,527.53
10/1/11 – 9/30/12
$12,903.36
10/1/12 – 9/30/13
$13,290.46
10/1/13 – 9/30/14
$13,689.17
10/1/14 – 9/30/15
$14,099.85
10/1/15 – 9/30/16
$14,522.84
10/1/16 – 9/30/17
$14,958.53
10/1/17 – 9/30/18
$15,407.28



2

--------------------------------------------------------------------------------


 
Concurrently with Tenant’s execution of this Amendment, Tenant shall deliver to
Landlord Base Rent in the amount of $12,162.65 to be credited toward Base Rent
due for the first full month following the 8,310 SF Commencement Date (as
defined below).  The schedule of rent herein shall be subject to adjustment as
provided in the Lease for the Current Premises.


(b)           Prior to delivering the 8,310 SF Increment to Tenant, Landlord
shall design and construct the Base Building Improvements therein as described
in Exhibits B, B-1 and B-2 of the Lease and shall improve the 8,310 SF Increment
pursuant to the Approved 8,310 SF Working Drawings, as defined below (the “8,310
SF Improvements”), all in accordance with the Work Letter attached to the
Lease.  In performing such work, Landlord shall pay for all Standard Base
Building Costs as described in Exhibit B-1 of the Lease with respect to the
8,310 SF Increment. Tenant shall pay for all modifications and upgrades to the
Base Building Standards within the 8,310 SF Increment with a credit for any cost
saved by Landlord from the amounts Landlord would have incurred for Standard
Base Building Costs, all as more specifically described in the Work Letter.
 
(c)           As used herein, “Approved 8,310 SF Working Drawings” shall mean
the final 8,310 SF Working Drawings approved by Landlord and Tenant.  The
Approved 8,310 SF Working Drawings consist of the Approved 8,110 SF Working
Drawings attached hereto as Exhibit A-3-1 and the Approved 200 SF Working
Drawings attached hereto as Exhibit A-3-2.  Tenant shall make no changes or
modifications to the Approved 8,310 SF Working Drawings without the prior
written consent of Landlord, which shall not be unreasonably withheld.  The
8,310 SF Improvements shall be performed in compliance with all Applicable
Requirements. Landlord shall notify Tenant upon Substantial Completion of the
8,310 SF Improvements.
 
(d)           The commencement date of the Lease for the 8,310 SF Increment
shall be the Commencement Date for the Second Increment regardless of the date
Tenant commences occupancy and use of the 8,310 SF Increment for the conduct of
its business (the “8,310 SF Commencement Date”).  Tenant’s use and occupancy of
the 8,310 SF Increment shall not trigger the Commencement Date for the Second
Increment.
 
(e)           To reflect the addition of the 8,310 SF Increment to the Lease,
effective as of the 8,310 SF Commencement Date, Lessee’s Share shall be 1.61%
with respect to the 8,310 SF Increment.  Tenant’s initial monthly payment for
the estimated Common Area Operating Expenses with respect to the 8,310 SF
Increment is $1,246.50.  Concurrently with Tenant’s execution of this Amendment,
Tenant shall pay to Landlord the amount of $1,246.50 representing the monthly
installment of the estimated Common Area Operating Expenses due with respect to
the 8,310 SF Increment for the first month of the Term of the Lease with respect
to the 8,310 SF Increment.
 

 
3

--------------------------------------------------------------------------------

 

(f)           To reflect the addition of the 8,310 SF Increment to the Lease,
effective as of the Commencement Date, Tenant shall be entitled to an additional
thirty-two (32) unreserved parking spaces. All parking shall be free of charge
throughout the initial Lease Term.
 
5.           Addition of Additional Office Space.  Subject to Tenant’s
Additional Termination Right set forth in Section 8 below, the following space
shall be added to the Current Premises: that certain space consisting of two
increments: (i) “Phase 1” consisting of approximately 17,629 square feet, and
(ii) “Phase 2” consisting of approximately 23,460 square feet, collectively
referred to herein as the “Additional Office Space” and labeled as such on the
attached Exhibit A-4.  Landlord and Tenant agree that for purposes of the Lease
and this Amendment, the Additional Office Space shall be deemed to contain
approximately 41,089 square feet of space, subject to the provisions of
Paragraph 72 of the Lease.  Upon delivery of the applicable Phase of the
Additional Office Space, the Lease shall be modified to provide that the
“Premises” consists of approximately 247,576 square feet (the combined 8,310 SF
Increment, the Current Premises, Additional Office Space and the R&D Space [as
defined below] shall hereinafter be referred to as the “Premises”). No later
than January 15, 2008, Tenant may elect by written notice to Landlord to perform
both the Base Building Improvements and any additional improvements it desires
in the Additional Office Space (the “Tenant-Controlled Notice”).  If Tenant
timely elects to perform such work by delivery of the Tenant-Controlled Notice
to Landlord, then the provisions of Section 5(B) shall govern the addition of
the Additional Office Space to the Premises.  If Tenant fails to timely notify
Landlord that it has elected to perform such work, then Landlord shall perform
such work and the provisions of Section 5(A) shall govern the addition of the
Additional Office Space to the Premises.
 
A. Landlord-Controlled Build-Out
 
                (a)           The Additional Office Space shall be delivered to
Tenant upon Substantial Completion of the Additional Space Improvements (as
defined below).
 
(b)           Prior to delivering the Additional Office Space to Tenant,
Landlord shall design and construct the Base Building Improvements therein as
described in Exhibits B, B-1 and B-2 of the Lease and shall improve the
Additional Office Space pursuant to the Approved Working Drawings as defined
below (the “Additional Space Improvements”), all in accordance with the Work
Letter attached to the Lease.  In performing such work, Landlord shall pay for
all Standard Base Building Costs as described in Exhibit B-1 of the Lease with
respect to the Additional Office Space.  In addition, Landlord shall, at
Landlord’s sole cost and expense, perform the following work in the Additional
Office Space: (i) construct mezzanine 2 bathroom similar to the one in mezzanine
4, (ii) install rough plumbing for kitchen to the west side of the mezzanine 2
wall, and (iii) construct all necessary exiting from the Additional Office
Space.  Tenant shall pay for all modifications and upgrades to the Base Building
Standards within the Additional Office Space with a credit for any cost saved by
Landlord from the amounts Landlord would have incurred for Standard Base
Building Costs, all as more specifically described in the Work Letter.
 
(c)           As of the date of this Amendment, Landlord and Tenant have not
developed or agreed upon the space plans for the Additional Office Space
(“Preliminary Space Plans”).  The parties agree to work in good faith to develop
and agree upon such Preliminary Space Plans.

 
4

--------------------------------------------------------------------------------

 

(d)           Landlord shall construct the Additional Space Improvements
pursuant to the provisions of the Work Letter attached to the Lease as Exhibit B
except that the schedule for development of the construction drawings shall be
as follows:   If Tenant has not elected to perform the Additional Space
Improvements, then within thirty (30) days following the later to occur of: (x)
the date on which the Preliminary Space Plans have been approved by Landlord and
Tenant, and (y) the earlier to occur of the date on which Landlord receives the
Tenant-Controlled Notice (in which Tenant indicates that Tenant has elected not
to perform the Additional Space Improvements) and January 16, 2008, Landlord
shall cause to be prepared working drawings (“Additional Space Working
Drawings”) for the Additional Space Improvements pursuant to the Preliminary
Space Plans and shall deliver the same to Tenant for its review and approval
(which approval shall not be unreasonably withheld, delayed or conditioned so
long as the Additional Space Working Drawings are consistent with the approved
Preliminary Space Plans).  The Additional Space Working Drawings shall include
basic programming, including architectural and MEP, all clearly
documented.  Tenant shall notify Landlord whether it approves of the submitted
Additional Space Working Drawings within ten (10) business days after Landlord’s
submission thereof.  If Tenant disapproves of such Additional Space Working
Drawings, then Tenant shall notify Landlord thereof specifying in reasonable
detail the reasons for such disapproval, in which case Landlord shall, within
five (5) business days after such notice, revise such Additional Space Working
Drawings in accordance with Tenant’s reasonable objections and submit the
revised Additional Space Working Drawings to Tenant for its review and
approval.  Tenant shall notify Landlord in writing whether it approves of the
resubmitted Additional Space Working Drawings within five (5) business days
after its receipt thereof.  This process shall be repeated until the Additional
Space Working Drawings have been finally approved by Landlord and Tenant.
 
(e)           As used herein, “Approved Additional Space Working Drawings” shall
mean the final Additional Space Working Drawings approved by Landlord and
Tenant, as amended from time to time by any approved changes thereto.  Landlord
shall provide a final copy of the Approved Additional Space Working Drawings to
Tenant no later than the date which is twenty (20) days following the approval
of the Approved Additional Space Working Drawings by Landlord and
Tenant.  Neither party shall make any changes or modifications to the Approved
Additional Space Working Drawings without the prior written consent of the other
party, which shall not be unreasonably withheld, conditioned or
delayed.  Landlord shall hire an established and qualified general contractor
which has been approved by Tenant, which approval shall not be unreasonably
withheld, conditioned or delayed.  The contractor shall put subcontractors
(three each for each of the major trades) through a competitive bid process
reviewed by Tenant’s project manager, and such hiring process shall include a
determination as to the subcontractor’s ability to meet Tenant’s reasonable
timing and budget requirements.  The Additional Space Improvements shall be
performed in compliance with all Applicable Requirements.  Promptly following
finalization of the Approved Additional Space Working Drawings, Landlord shall
commence and diligently prosecute to completion the Additional Space
Improvements.  Landlord shall deliver to Tenant a construction schedule for the
Additional Space Improvements and shall update such schedule not less than once
a week.  Landlord shall use commercially reasonable efforts to notify Tenant at
least thirty (30) days prior to the date on which Landlord estimates that
Substantial Completion of the Additional Space Improvements will occur and
Landlord shall notify Tenant promptly following the actual date of the
Substantial Completion of the Additional Space Improvements.

 
5

--------------------------------------------------------------------------------

 

(f)           The target commencement date (“Target Commencement Date”) of the
Lease for Phase 1 of the Additional Office Space shall be the earlier to occur
of: (i) the date which is five (5) months following the date on which the
Approved Additional Space Working Drawings were approved by Landlord and Tenant,
or (ii) January 1, 2009, provided that in the event the Additional Space Working
Drawings were approved after June 30, 2008 for reasons other than Tenant Delay,
the January 1, 2009 date shall be extended one day for each day after June 30,
2008 through the date immediately preceding the date of such approval of the
Additional Space Working Drawings.  Except as provided below, the commencement
date for Phase 1 of the Additional Office Space shall be the earlier of: (x) the
date of Substantial Completion of the Additional Space Improvements in the
Additional Office Space in accordance with the Work Letter, but in no event
prior to the Target Commencement Date, or (y) the date on which Tenant begins
operating its business in any portion of Phase 1 of the Additional Office Space
(the “Additional Space Commencement Date”).  Notwithstanding the foregoing, if
(AA) Substantial Completion of the Lessor’s Work in Phase 1 of the Additional
Office Space has not occurred by January 1, 2009 (the “Outside Additional
Delivery Date”) as extended by any (i) Tenant Delay or (ii) events of Force
Majeure, then commencing on the day immediately following the Outside Additional
Delivery Date [as such date may be extended as provided herein], Tenant shall be
entitled to an abatement of Base Rent on a per diem basis for each day of such
delay.  The Outside Additional Delivery Date shall be delayed one day for each
day of delay in the occurrence of the approval of the Additional Space Working
Drawings on and after June 30, 2008.  The term of the Lease with respect to
Phase 1 of the Additional Office Space shall commence on the Additional Space
Commencement Date and shall be co-terminous with the Term of the Lease for the
Existing Premises.  The commencement date of the Lease for Phase 2 of the
Additional Office Space shall be the earlier to occur of: (A) January 1, 2010,
provided that Landlord has Substantially Completed the Additional Space
Improvements therein in compliance with the Work Letter and this Amendment, and
(B) the date on which Tenant begins operating its business in Phase 2 of the
Additional Office Space (the “Phase 2 Commencement Date”).  The term of the
Lease with respect to Phase 2 of the Additional Office Space shall commence on
the Phase 2 Commencement Date and shall be co-terminous with the Term of the
Lease for the Existing Premises.
 
(g)           Tenant shall be permitted early access to each Phase of the
Additional Office Space commencing on the date which Landlord estimates to be
thirty (30) days prior to Substantial Completion of the Additional Space
Improvements in the subject Phase of the Additional Office Space (each, an
“Additional Space Access Date”), subject to the terms and conditions set forth
herein.  Subject to and in accordance with all of the terms and conditions of
the Lease, as amended hereby, except for Tenant’s obligation to pay Rent with
respect to the Additional Office Space (which obligation shall commence as
provided in Section 6 below), Tenant shall have access to the subject Phase of
the Additional Office Space on the subject Additional Space Access Date.  The
period of early access shall commence on the subject Additional Space Access
Date and continue through the date immediately preceding the Additional Space
Commencement Date or the Phase 2 Commencement Date, as the case may be (each, an
“Additional Space Access Period”).  During the Additional Space Access Period,
Tenant may enter the subject Phase of the Additional Office Space for the
purpose of installing Tenant’s furniture, fixtures and equipment, provided that
Tenant shall be solely responsible for any loss or damage to its equipment and
fixtures from any cause whatsoever other than to the extent arising from the
negligence or willful misconduct of Landlord, its contractor or any of their
agents or representatives.  Such early access to the Additional Office Space and
the performance of such installation activity shall be permitted only to the
extent that Landlord determines that such early access and the performance of
such installation activity will not delay the Substantial Completion of the
Additional Space Improvements.  Tenant shall (i) provide certificates of
insurance evidencing the existence and amounts of liability insurance carried by
Tenant and its agents and contractors, reasonably satisfactory to Landlord,
prior to such early entry, and (ii) comply with all Applicable Requirements to
such early entry work in the Additional Office Space.  Landlord and Tenant shall
cooperate in the scheduling of Tenant’s early access to each Phase of the
Additional Office Space and of the performance of the installation activities in
an attempt to maximize the benefits to Tenant of this Section 3(g) without
interfering with the Substantial Completion of the Additional Space
Improvements. Notwithstanding the foregoing, if such early access or
installation delays or interferes with Landlord’s performance of the Additional
Space Improvements, Landlord shall have the right to deny Tenant further access
to the subject Phase of the Additional Office Space until the Additional Space
Commencement Date or the Phase 2 Commencement Date, as the case may be.
 
6

--------------------------------------------------------------------------------


 
B. Tenant-Controlled Build-Out
 
(a)           Tenant shall be permitted early access to the Additional Office
Space commencing on the first business day following Tenant’s delivery of the
Tenant-Controlled Notice to Landlord (the “Additional Space Access Date”),
subject to the terms and conditions set forth herein.  Subject to and in
accordance with all of the terms and conditions of the Lease, as amended hereby,
except for Tenant’s obligation to pay Rent with respect to the Additional Office
Space (which obligation shall commence as provided in Section 6(a) below),
Tenant shall have access to the Additional Office Space on the Additional Space
Access Date.  The period of early access shall commence on the Additional Space
Access Date and continue through the date immediately preceding the Additional
Space Commencement Date or the Phase 2 Commencement Date, as the case may be
(each, an “Additional Space Access Period”).  During the Additional Space Access
Period, Tenant may enter the Additional Office Space for the purpose of
constructing the Additional Space Improvements and installing Tenant’s
furniture, fixtures and equipment, provided that Tenant shall be solely
responsible for any loss or damage to its equipment and fixtures from any cause
whatsoever.  Tenant shall (i) provide certificates of insurance evidencing the
existence and amounts of liability insurance carried by Tenant and its agents
and contractors, reasonably satisfactory to Landlord, prior to such early entry,
and (ii) comply with all Applicable Requirements to such early entry work in the
Additional Office Space.
 
(b)           Tenant shall design and construct the Base Building Improvements
in the Additional Office Space as described in Exhibits B, B-1 and B-2 of the
Lease and shall improve the Additional Office Space pursuant to the Approved
Additional Space Working Drawings as defined below (the “Additional Space
Improvements”), all in accordance with the Work Letter attached to the Lease and
this Amendment.  In performing such work, Landlord shall pay Tenant an allowance
of $40.00 per square foot of the Additional Office Space (the “Additional Office
Space Base Allowance”) for all Standard Base Building Costs as described in
Exhibit B-1 of the Lease with respect to the Additional Office
Space.  Notwithstanding the foregoing, Landlord shall, at Landlord’s sole cost
and expense, perform the following work in the Additional Office Space:
(i) construct mezzanine 2 bathroom similar to the one in mezzanine 4, (ii)
install rough plumbing for kitchen to the west side of the mezzanine 2 wall, and
(iii) construct all necessary exiting from the Additional Office Space.

 
7

--------------------------------------------------------------------------------

 

(c)           As of the date of this Amendment, Landlord and Tenant have not
developed or agreed upon the space plans for the Additional Office Space
(“Preliminary Space Plans”).  The parties agree to work in good faith to develop
and agree upon such Preliminary Space Plans.  Tenant shall construct the
Additional Space Improvements pursuant to the provisions of the Work Letter
attached to the Lease as Exhibit B except that the schedule for development of
the construction drawings shall be as follows:   Within thirty (30) days
following the later to occur of Tenant’s delivery to Landlord of the
Tenant-Controlled Notice and the approval of the Preliminary Space Plans by
Landlord and Tenant, Tenant shall cause to be prepared working drawings
(“Additional Space Working Drawings”) for the Additional Space Improvements
pursuant to the Preliminary Space Plans and deliver the same to Landlord for its
review and approval (which approval shall not be unreasonably withheld, delayed
or conditioned).  The Additional Space Working Drawings shall include basic
programming, including architectural and MEP, all clearly documented.  Landlord
shall notify Tenant whether it approves of the submitted Additional Space
Working Drawings within ten (10) business days after Tenant’s submission
thereof.  If Landlord disapproves of such Additional Space Working Drawings,
then Landlord shall notify Tenant thereof specifying in reasonable detail the
reasons for such disapproval, in which case Tenant shall, within five (5)
business days after such notice, revise such Additional Space Working Drawings
in accordance with Landlord’s reasonable objections and submit the revised
Additional Space Working Drawings to Landlord for its review and
approval.  Landlord shall notify Tenant in writing whether it approves of the
resubmitted Additional Space Working Drawings within five (5) business days
after its receipt thereof.  This process shall be repeated until the Additional
Space Working Drawings have been finally approved by Landlord and Tenant.  If,
despite Tenant’s diligent efforts (but excluding any delays solely due to
Landlord Delay, as defined below), the Additional Space Working Drawings are not
approved by Landlord and Tenant on or before October 1, 2008, then Landlord may
elect to send a written notice to Tenant stating that Tenant’s failure to
perform all necessary work in order to finalize the Additional Space Working
Drawings within thirty (30) days of receipt of such notice (the “Plan Cure
Period”) shall entitle Landlord upon the lapse of such Plan Cure Period to
terminate the Lease solely with respect to this Section 5 and Section 6
below.  If, despite the good faith efforts of Landlord and Tenant, the
Additional Space Working Drawings are not approved by both parties during the
Plan Cure Period, then Landlord may elect by delivery of written notice to
Tenant (“Landlord’s Termination Notice”) to terminate the Lease solely with
respect to this Section 5 and Section 6 below and Landlord shall have no further
obligation to make the Additional Office Space available for occupancy or lease
by Tenant.  Within ten (10) days of Tenant’s receipt of Landlord’s Termination
Notice, Tenant shall remove any and all of Tenant’s personal property located in
the Additional Office Space, if any, and shall pay Landlord a termination fee in
the amount of $100,000.00.
 
(d)           As used herein, “Approved Additional Space Working Drawings” shall
mean the final Additional Space Working Drawings approved by Landlord and
Tenant, as amended from time to time by any approved changes thereto.  Tenant
shall provide a final copy of the Approved Additional Space Working Drawings to
Landlord no later than the date which is twenty (20) days following the approval
of the Approved Additional Space Working Drawings by Landlord and
Tenant.  Tenant shall make no changes or modifications to the Approved
Additional Space Working Drawings without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall hire an established general contractor and such general
contractor shall be subject to Landlord’s prior approval, such approval not to
be unreasonably withheld, conditioned or delayed.  The general contractor shall
put subcontractors through a competitive bid process reviewed by Landlord’s
project manager and such hiring process shall include the general contractor’s
ability to meet Tenant’s reasonable timing and budget requirements.  The
Additional Space Improvements shall be performed in compliance with all
Applicable Requirements.  Promptly following finalization of the Approved
Additional Space Working Drawings, Tenant shall commence and diligently
prosecute to completion the Additional Space Improvements.  Tenant shall notify
Landlord upon Substantial Completion of the Additional Space Improvements.

 
8

--------------------------------------------------------------------------------

 

(f)           The commencement date of the Lease for Phase 1 of the Additional
Office Space shall be the earlier to occur of: (i) the date which is five (5)
months following the approval of the Approved Additional Space Working Drawings
by Landlord and Tenant, as such period may be extended by any Landlord Delay, as
defined below, and (ii) the date on which Tenant begins operating its business
in any portion of Phase 1 of the Additional Office Space (the “Additional Space
Commencement Date”).  The term of the Lease with respect to Phase 1 of the
Additional Office Space shall commence on the Additional Space Commencement Date
and shall be co-terminous with the Term of the Lease for the Existing
Premises.  The commencement date of the Lease for Phase 2 of the Additional
Office Space shall be the earlier to occur of: (x) January 1, 2010, and (y) the
date on which Tenant begins operating its business in Phase 2 of the Additional
Office Space  (the “Phase 2 Commencement Date”).  The term of the Lease with
respect to Phase 2 of the Additional Office Space shall commence on the Phase 2
Commencement Date and shall be co-terminous with the Term of the Lease for the
Existing Premises.  For purposes of this Paragraph, the term “Landlord Delay”
shall any delay in Tenant’s completion of the Additional Space Improvements,
including the design and construction of the Additional Space Base Work, that
occurs directly (i) because Landlord fails timely to furnish any information or
to deliver, review, comment upon or approve any plans, drawings and
documentation as provided herein (whether preliminary, interim revisions or
final), pricing estimates, construction bids and the like, (ii) because of any
changes requested by Landlord to any approved plans and drawings following the
approval thereof by the parties, (iii) because Landlord fails to attend any
previously scheduled meeting with Tenant, architect, any design professional or
any contractor, or their respective employees or representatives as may be
required or scheduled hereunder or as otherwise necessary in connection with the
preparation or completion of any construction documents and in connection with
Tenant’s design and construction of the Additional Space Improvements, or (iv)
because Landlord otherwise knowingly delays the completion of the Additional
Space Improvements. Tenant shall promptly notify Landlord of any acts, omissions
or conditions which Tenant alleges will cause a Landlord Delay.
 
(g)           The Additional Office Space Base Allowance shall be paid to Tenant
on the date which is thirty (30) days following Tenant's compliance with each of
the following: (i) Tenant shall have completed the Base Building Improvements in
the Additional Office Space (“Additional Space Base Work”) in accordance with
the Approved Additional Space Working Drawings, (ii) Tenant shall furnish
Landlord with copies of invoices or other evidence reasonably satisfactory to
Landlord to confirm that Tenant spent at least as much as the Additional Office
Space Base Allowance for the Additional Space Base Work, (iii) Tenant shall
provide Landlord with an unconditional lien waiver in the statutory form from
its general contractor with respect to the Additional Space Base Work, (iv)
Tenant shall provide Landlord with a copy of its permits for the construction of
the Additional Space Base Work, and (v) Tenant shall provide a certificate from
Tenant’s architect that the Additional Space Base Work was completed in material
and substantial compliance with such permits and the Approved Additional Space
Working Drawings.  All bills for the Additional Space Base Work must be
submitted on or before December 31, 2010, after which time, any amounts not
funded shall be forfeited, and Landlord will make no further payments related to
the Additional Space Base Work after such date.  Landlord shall have no
obligation to fund any portion of the Additional Office Space Base Allowance at
any time that Tenant is in Default under the Lease, as amended hereby.

 
9

--------------------------------------------------------------------------------

 

6.           Rent for Additional Office Space. (a) To reflect the addition of
the Additional Office Space to the Lease and notwithstanding anything in the
Lease to the contrary, effective as of the Additional Space Commencement Date
for each phase, and continuing thereafter through the remainder of the Term,
Tenant shall pay to Landlord Base Rent in advance on or before the first day of
each calendar month, for the Additional Office Space, as follows:
 

   
Months:
   
Base Rent Per Month PSF:
   
Base Rent Per Month:
 
Phase 1 – 17,629 sf:
    1 – 12     $ 1.57     $ 27,589.39  
Phase 1 + Phase 2
    13 – 24     $ 1.61     $ 66,153.29         25 – 36     $ 1.66     $
68,207.74         37 – 48     $ 1.71     $ 70,262.19         49 – 60     $ 1.76
    $ 72,316.64         61 – 72     $ 1.81     $ 74,371.09         73 – 84     $
1.87     $ 76,836.43         85 – 96     $ 1.92     $ 78,890.88         97 – 108
    $ 1.98     $ 81,356.22      
109 – 9/30/2018
    $ 2.04     $ 83,821.56  



The schedule of rent herein shall be subject to adjustment as provided in the
Lease for the Current Premises.


(b)           To reflect the addition of the Additional Office Space to the
Lease, effective as of the Additional Space Commencement Date, Lessee’s Share
shall be 3.41% with respect to Phase 1 of the Additional Office
Space.  Commencing on the Phase 2 Commencement Date, Lessee’s Share with respect
to the entirety of the Additional Office Space shall be 7.95%.
 
(c)           To reflect the addition of Phase 1 of the Additional Office Space
to the Lease, effective as of the Additional Space Commencement Date, Tenant
shall be entitled to an additional seventy (70) unreserved parking spaces.
Commencing on the Phase 2 Commencement Date, to reflect the addition of Phase 2
of the Additional Office Space to the Lease, Tenant shall be entitled to an
additional ninety-three (93) unreserved parking spaces.

 
10

--------------------------------------------------------------------------------

 

7.           Addition of R&D Space.  (a) The increment of space consisting of
approximately 22,375 square feet of yard area adjacent to the Current Premises
referred to herein as the “R&D Space” and labeled as such on the attached
Exhibit A-5 were added to the Current Premises and were delivered to Tenant on
or about November 1, 2007.  Within ninety (90) days following the full execution
of this Amendment, Tenant shall enclose the R&D Space with chain link fence (the
height of such fence shall be determined by Landlord exercising its reasonable
discretion) and provide for an entrance in a mutually acceptable location so
that the R&D Space is secured for Tenant’s exclusive use. The lease of the R&D
Space shall be on a strictly “AS IS” basis and Tenant shall be responsible, at
its sole cost and expense, for complying with any and all Applicable
Requirements in connection with its use of the R&D Space.  The addition of the
R&D Space to the Premises shall not affect Tenant’s Share of Operating
Expenses.  The Term of the Lease with respect to the R&D Space commenced on
November 1, 2007 and shall be co-terminous with the Term of the Lease with
respect to the Existing Premises, subject to Section 7(b) below.  The Base Rent
for the R&D Space shall commence at such time as Landlord has removed its
personal property from the R&D Space (The “R&D Commencement Date”) and shall be
as follows.
 
Period:
 
Base Rent Per Month PSF:
   
Monthly Base Rent:
 
R&D Commencement
Date – 10/31/08
  $ 0.15     $ 3,356.25  
11/1/08 – 10/31/09
  $ 0.155     $ 3,456.94  
11/1/09 – 10/31/10
  $ 0.159     $ 3,560.65  
11/1/10 – 10/31/11
  $ 0.164     $ 3,667.46  
11/1/11 – 10/31/12
  $ 0.169     $ 3,777.49  
11/1/12 – 10/31/13
  $ 0.174     $ 3,890.81  
11/1/13 – 10/31/14
  $ 0.179     $ 4,007.54  
11/1/14 – 10/31/15
  $ 0.184     $ 4,127.76  
11/1/15 – 10/31/16
  $ 0.184     $ 4,251.60  
11/1/16 – 10/31/17
  $ 0.190     $ 4,379.14  
11/1/17 – 10/31/18
  $ 0.196     $ 4,385.50  

The R&D Commencement Date is estimated to occur on or about December 10, 2007.


(b)           Tenant shall have the right to terminate the Lease solely with
respect to the R&D Space (the “R&D Termination Right”) by delivering to Landlord
not less than six (6) months’ advance written notice (the “R&D Termination
Notice”) of the exercise of such R&D Termination Right.  As used herein, the
“Early R&D Termination Date” shall mean the date which is six (6) months
following Landlord’s receipt of the R&D Termination Notice.  Prior to the Early
R&D Termination Date, Tenant shall, at Tenant’s sole cost and expense, restore
the R&D Space to the same condition as the remainder of the parking lot as to
grading, drainage, asphalt and striping (the “R&D Restoration Work”).  If Tenant
delivers a valid R&D Termination Notice, timely performs the R&D Restoration
Work and surrenders the R&D Space to Landlord free of all Tenant’s personal
property, then the Lease solely with respect to the R&D Space shall terminate at
11:59 p.m. on the Early R&D Termination Date.  If Tenant fails to perform the
R&D Restoration Work, then Landlord shall perform the same and Tenant shall
reimburse Landlord for all reasonable costs incurred by Landlord in connection
therewith within thirty (30) days of receipt of documented invoices for such
Work.


 
11

--------------------------------------------------------------------------------

 

8.           Termination Right.  (a) Prior to Tenant’s occupancy of any portion
of the Additional Office Space, Tenant shall have a right to terminate the Lease
solely with respect to the Additional Office Space (the “Additional Termination
Right”) by delivering to Landlord written notice (the “Additional Termination
Notice”) of the exercise of such Additional Termination Right.  If the
Additional Termination Notice is delivered to Landlord on or before May 1, 2008
and prior to Tenant commencing any construction in the Additional Office Space,
then Tenant shall pay to Landlord the amount of $100,000.00.  If the Additional
Termination Notice is delivered to Landlord after May 1, 2008 and prior to
Tenant’s occupancy of any portion of the Additional Office Space, then
concurrently with delivery of the Additional Termination Notice to Landlord,
Tenant shall pay to Landlord a “Termination Payment” equal to the sum of (A) the
unamortized portions of the Standard Base Building Costs and any Additional
Allowance paid by Landlord in connection with the Additional Office Space, plus
(B) the unamortized portion of leasing commissions, and legal fees paid by
Landlord on account of the Lease with respect to the Additional Office Space,
plus (C) an amount equal to six (6) months Base Rent with respect to the
entirety of the Additional Office Space in the amount of $396,919.74 (the
“Termination Rental Sum”).  The Termination Rental Sum shall be paid
concurrently with delivery of the Additional Termination Notice to Landlord and
the remaining portions of the Termination Payment shall be made within thirty
(30) days following such date as Landlord provides to Tenant written
verification of such costs, fees and commissions.  As used herein, the
“Additional Early Termination Date” shall mean the date of Landlord’s receipt of
the Additional Termination Notice.  The amortization calculation shall be
computed as of the last day of the period covered by the Termination Rental
Sum.  If Tenant delivers a valid Additional Termination Notice together with the
amount of $100,000.00 or the Termination Payment, as the case may be, then the
Lease solely with respect to the Additional Office Space shall terminate at
11:59 p.m. on the Additional Early Termination Date.


(b)           Tenant’s rights under this Section 8 shall terminate: (1) on and
after the date on which Tenant takes occupancy of any portion of the Additional
Office Space, (2) if Tenant assigns any of its interest in the Lease, or sublets
any portion of the Premises other than to a Permitted Transferee, or (3) if
Tenant fails to timely exercise the Additional Termination Right under this
Section 8, time being of the essence with respect to Tenant’s exercise
thereof.  Tenant may not exercise its rights under this Section 8 if a Default
exists as of the date of delivery of the Additional Termination Notice or as of
the Additional Early Termination Date.


9.           Expansion Commencement Date.  Notwithstanding the provisions of
Section 3(d) of the First Amendment, the Expansion Commencement Date shall be
the date which is three (3) months prior to the earlier to occur of: (i) the
date on which Tenant begins to conduct its business operations in any portion of
the Expansion Premises and (ii) the date on which the Expansion Premises
Improvements have been Substantially Completed, subject to any Tenant Delay.

 
12

--------------------------------------------------------------------------------

 

10.           Modification of Roof Rights.  As of the date hereof, the parties
hereto acknowledge that the rights of Tenant with respect to the placement of PV
Equipment on the roof of the Building pursuant to Paragraph 73 of the Lease have
been reduced in scope such that rather than the entire roof, Tenant’s rights are
limited to the roof located over the 2 bays in the southeast corner of the
Building above Tenant’s research and development area.
 
11.           Security Deposit.  Notwithstanding anything in the Lease to the
contrary, the addition of the 8,310 SF Increment, the Additional Office Space
and the R&D Space shall not increase the Security Deposit or the amount of the
Letter of Credit required under the Lease.  Landlord acknowledges that Tenant is
under no obligation to increase the amount of the Letter of Credit pursuant to
the terms of Paragraph 56(d) of the Lease.
 
12.           Real Estate Brokers.  Tenant and Landlord warrant that they have
had no dealings with any broker or agent in connection with this Amendment,
other than BT Commercial (Landlord’s broker) and CM Realty (Tenant’s
broker).  Landlord shall pay a commission to Landlord’s broker pursuant to a
separate written agreement and shall pay Tenant’s broker pursuant to the
existing separate written agreement between Landlord and Tenant’s
broker.  Landlord covenants to pay, hold harmless and indemnify Tenant from and
against any and all cost, expense or liability for any compensation, commissions
or charges claimed by any other broker or agent utilized by Landlord with
respect to this Amendment or the negotiation hereof.  Tenant covenants to pay,
hold harmless and indemnify Landlord from and against any and all cost, expense
or liability for any compensation, commissions or charges claimed by any other
broker or agent utilized by Tenant with respect to this Amendment or the
negotiation hereof.
 
13.           Authority.  Tenant and each person executing this Amendment on
behalf of Tenant hereby covenants and warrants that (a) Tenant is duly organized
and validly existing under the laws of the States of California and Delaware,
(b) Tenant has full power and authority to enter into this Amendment and to
perform all Tenant’s obligations under the Lease, as amended by this Amendment,
and (c) each person (and all of the persons if more than one signs) signing this
Amendment on behalf of Tenant is duly and validly authorized to do so.
 
14.           No Offer.  Submission of this instrument for examination and
signature by Tenant does not constitute an offer to lease or a reservation of or
option for lease, and this instrument is not effective as a lease amendment or
otherwise until executed and delivered by both Landlord and Tenant.
 
15.           Exhibits.  Exhibit A-3, Exhibit A-3-1, Exhibit A-3-2, Exhibit A-4
and, Exhibit A-5 attached hereto shall be incorporated into the Lease, as
amended hereby.
 
16.           Lease in Full Force and Effect.  This Amendment contains the
entire understanding between the parties with respect to the matters contained
herein.  Tenant hereby affirms to its knowledge that on the date hereof no
breach or default by either party has occurred and that the Lease, and all of
its terms, conditions, covenants, agreements and provisions, except as hereby
modified, are in full force and effect with no defenses or offsets
thereto.  No representations, warranties, covenants or agreements have been made
concerning or affecting the subject matter of this Amendment, except as are
contained herein and in the Lease.  This Amendment may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change or modification or discharge is sought.
 
[Remainder of Page Intentionally Left Blank]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.
 
LANDLORD:
 
TENANT:
     
FPOC, LLC,
 
Sunpower Corporation, Systems,
a California limited liability company
 
a Delaware corporation
           
By:
/S/ TOM DINWOODIE
BY: 
FP Management, LLC, a California
 
Name: 
Tom Dinwoodie
 
limited liability company, its Manager
 
Its:
CEO, Systems
 
By: 
/s/ J.R. ORTON, III
 
By:
/S/ DAN SHUGAR
   
J.R. Orton, III, Manager
 
Name: 
Dan Shugar
       
Its:
President, Systems


 
14

--------------------------------------------------------------------------------

 

Exhibit A-3


Outline of 8,310 SF Increment
 
SECOND AMENDMENT TO LEASE IMAGE 1, DATED DECEMBER 18, 2007 [a-3.jpg]

 
 

--------------------------------------------------------------------------------

 

Exhibit A-3-1


Outline of Approved 8,110 SF Working Drawings
 
SECOND AMENDMENT TO LEASE IMAGE 2, DATED DECEMBER 18, 2007 [a-31.jpg]
 

--------------------------------------------------------------------------------


 
Exhibit A-3-2


Outline of Approved 200 SF Working Drawings
 
SECOND AMENDMENT TO LEASE IMAGE 3, DATED DECEMBER 18, 2007 [a-32.jpg]
 

--------------------------------------------------------------------------------


 
Exhibit A-4


Outline of Additional Office Space
 
SECOND AMENDMENT TO LEASE IMAGE 4, DATED DECEMBER 18, 2007 [a-4.jpg]
 

--------------------------------------------------------------------------------


 
Exhibit A-5


Outline of R&D Space
 
SECOND AMENDMENT TO LEASE IMAGE 5, DATED DECEMBER 18, 2007 [a-5.jpg]
 
 

--------------------------------------------------------------------------------